Case 2:18-cv-00761-RJS-DAO Document 219 Filed 04/30/21 PageID.2281 Page 1 of 8




             UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                               CENTRAL DIVISION


  SECURITIES AND EXCHANGE                               MEMORANDUM DECISION AND
  COMMISSION,                                           ORDER GRANTING IN PART
                                                        MOTION FOR LEAVE OF COURT
            Plaintiff,                                  TO TAKE THE REMOTE
                                                        DEPOSITION OF ANTHONY MARK
  v.                                                    HARTMAN AND EXTENSION OF
                                                        TIME TO FILE REPLY
  JAMES THOMAS BRAMLETTE; THE                           (DOC. NO. 216)
  PELORUS GROUP, LLC; ANTHONY
  MARK HARTMAN; PRIVATE
  PLACEMENT CAPITAL NOTES II, LLC;                      Case No. 2:18-cv-00761-RJS-DAO
  STONE MOUNTAIN EQUITIES, LLC;
  TRAVIS KOZLOWSKI; ENTELECUS                           Chief Judge Robert J. Shelby
  FUND, LLC; and AARON JOHN WERNLI,
                                                        Magistrate Judge Daphne A. Oberg
            Defendants.


        Before the court is Plaintiff Securities and Exchange Commission’s (“SEC”) Motion for

 Leave of Court to Take the Remote Deposition of Anthony Mark Hartman and Extension of

 Time to File Reply (Doc. No. 216). The SEC seeks leave to depose Defendant Anthony Mark

 Hartman in connection with its motion for disgorgement and civil penalties, (Doc. No. 198), as

 well as an extension of the deadline to file a reply in support of that motion. For the reasons set

 forth below, the motion (Doc. No. 216) is GRANTED IN PART, subject to the limitations

 described in this order.

                                          BACKGROUND

        The SEC brought this action against Mr. Hartman, his companies Private Placement

 Capital Notes II, LLC (“PPCN”) and Stone Mountain Equities, LLC (“SME”), and other

 defendants, alleging they perpetrated a fraudulent investment scheme in violation of federal


                                                  1
Case 2:18-cv-00761-RJS-DAO Document 219 Filed 04/30/21 PageID.2282 Page 2 of 8




 securities laws. (See Compl. ¶¶ 1–3, Doc. No. 2.) Mr. Hartman filed an answer in which he

 invoked the Fifth Amendment privilege to every allegation of the Complaint. (Anthony Mark

 Hartman’s Answer to Compl., Doc. No. 76.) Mr. Hartman then moved to stay this action

 pending the outcome of a related criminal case against him. (Mot. to Stay Civil Case Pending

 Outcome of Crim. Proceedings, Doc. No. 82.) The court denied the motion to stay but required

 the SEC to seek the court’s leave before deposing Mr. Hartman. (Order Den. Mot. to Stay Civil

 Case Pending Outcome of Crim. Proceedings, Doc. No. 92.) The SEC did not depose Mr.

 Hartman during the fact discovery period.

        In September 2020, Mr. Hartman provided a declaration in support of a motion to set

 aside a default judgment entered against his companies, PPCN and SME. (Decl. of Anthony

 Mark Hartman (“Hartman Decl. re: Default J.”), Doc. No. 148.) In the declaration, he addressed

 and disputed some of the factual allegations in the Complaint regarding the investment scheme.

 (Id. ¶¶ 9–45.)

        In December 2020, Mr. Hartman consented to entry of a final judgment against him, with

 the amount of disgorgement and civil penalties to be determined. (Consent of Anthony Mark

 Hartman, Doc. No. 185.) The court’s order regarding his consent contained the following

 provision, to which Mr. Hartman stipulated:

        The Court shall determine the amounts of the disgorgement and civil penalty upon
        motion of the Securities and Exchange Commission (“SEC”). . . . In connection
        with the SEC’s motion for disgorgement and civil penalties, and at any hearing held
        on such a motion: (a) Defendant will be precluded from arguing that he did not
        violate the federal securities laws as alleged in the Complaint; (b) Defendant may
        not challenge the validity of the Consent or this Judgment; (c) solely for the
        purposes of such motion, the allegations of the Complaint shall be accepted as and
        deemed true by the Court; and (d) the Court may determine the issues raised in the
        motion on the basis of affidavits, declarations, excerpts of sworn deposition or
        investigative testimony, and documentary evidence, without regard to the standards
        for summary judgment contained in Rule 56(c) of the Federal Rules of Civil
        Procedure. In connection with the SEC’s motion for disgorgement and civil

                                                2
Case 2:18-cv-00761-RJS-DAO Document 219 Filed 04/30/21 PageID.2283 Page 3 of 8




         penalties, the parties may take discovery, including discovery from appropriate
         non-parties.

 (Order Granting Consent to Entry of Final J. as to Def. Anthony Mark Hartman (“Consent

 Order”) 3–4, Doc. No. 186 (emphasis added); see also Consent of Anthony Mark Hartman 3,

 Doc. No. 185.) PPCN and SME also consented to entry of judgment on similar terms. (See

 Consents, Doc. Nos. 188 & 189; Orders Granting Consents, Doc. Nos. 190 & 191.)

         The SEC then filed a motion for disgorgement and civil penalties against Mr. Hartman,

 PPCN, and SME. (“Mot. for Disgorgement and Civil Penalties,” Doc. No. 198). These

 defendants filed a response opposing the motion only as to the assessment of civil penalties.

 (Resp. & Opp’n to Pl.’s Mot. for Civil Penalties 2, Doc. No. 215.) In support of this opposition,

 Mr. Hartman filed a declaration regarding his financial circumstances and attached bank

 statements and other financial records. (Ex. A to Opp’n to Mot. for Civil Penalties, Decl. of

 Anthony Mark Hartman (“Hartman Decl. re: Civil Penalties”), Doc. No. 215-1.) The SEC then

 filed the instant motion seeking leave to depose Mr. Hartman and an extension of time to file a

 reply in support of the motion for disgorgement and civil penalties. (Mot., Doc. No. 216.)

                                           DISCUSSION

         The SEC argues Mr. Hartman waived his Fifth Amendment privilege in his two

 declarations, and it seeks to depose Mr. Hartman about those declarations and the attached

 exhibits. (Mot. 1, 4, Doc. No. 216.) In his opposition, Mr. Hartman argues a deposition would

 not aid the court in determining the appropriate amount of civil penalties because the court

 already has “ample evidence and testimony to make an appropriate determination” on this issue.

 (Def. Anthony Mark Hartman’s Opp’n to Pl. Taking his Dep. (“Opp’n to Mot.”) 3–4, Doc. No.

 218.) He also argues a deposition would cause delay and would waste the court’s and the

 parties’ resources. (Id. at 4.)

                                                 3
Case 2:18-cv-00761-RJS-DAO Document 219 Filed 04/30/21 PageID.2284 Page 4 of 8




        “The Fifth Amendment allows an individual to not answer official questions put to him in

 any . . . proceeding, civil or criminal, formal or informal, where the answers might incriminate

 him in future criminal proceedings.” Sec. & Exchange Comm’n v. Smart, 678 F.3d 850, 854

 (10th Cir. 2012) (alteration in original; internal quotation marks omitted). However, a party may

 not use the Fifth Amendment privilege as both a shield and a sword, by invoking the privilege to

 protect against discovery and then withdrawing the invocation later to defend on the merits. See

 id. at 854–55; United States v. $ 148,840.00 in U.S. Currency, 521 F.3d 1268, 1277 (10th Cir.

 2008). “[T]o prevent a party from converting the Fifth Amendment privilege from its intended

 use as a shield against compulsory self-incrimination into an offensive sword, a district court

 may strike conclusory testimony if the witness asserts the Fifth Amendment privilege to avoid

 answering relevant questions, yet freely responds to questions that are advantageous to his

 cause.” Smart, 678 F.3d at 854–55 (internal quotation marks omitted).

        In this case, the SEC does not argue Mr. Hartman’s statements should be stricken, but

 instead seeks to depose Mr. Hartman on the matters addressed in his declarations. (Mot. 1, 4,

 Doc. No. 216.) The request for a deposition is reasonable given the circumstances presented

 here. Mr. Hartman does not dispute he has now waived the Fifth Amendment privilege as to the

 matters addressed in his two declarations. However, his prior invocation of privilege effectively

 prevented the SEC from deposing him during fact discovery. Mr. Hartman cannot be permitted

 to waive privilege in order to make statements advantageous to his position on civil penalties

 while also preventing the SEC from conducting discovery regarding the same issues. Because

 Mr. Hartman asks the court to consider his statements in determining the amount of civil

 penalties, it is appropriate to allow the SEC to investigate and challenge those statements through

 a deposition which was previously foreclosed by his invocation of privilege. Moreover, the



                                                  4
Case 2:18-cv-00761-RJS-DAO Document 219 Filed 04/30/21 PageID.2285 Page 5 of 8




 court’s prior order expressly permits the parties to take discovery in connection with the SEC’s

 motion for disgorgement and civil penalties. (Consent Order 4, Doc. No. 186.) Under these

 circumstances, rather than striking Mr. Hartman’s statements, the court will allow the SEC to

 depose Mr. Hartman on matters which are relevant to the disputed civil penalties issue and for

 which Mr. Hartman waived the Fifth Amendment privilege.

        The SEC argues it should be permitted to depose Mr. Hartman on all matters addressed in

 his two declarations and the attached exhibits. However, Rule 26 of the Federal Rules of Civil

 Procedure limits the scope of discovery to nonprivileged matters which are “relevant to any

 party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). At

 this stage of the case, the only remaining disputed issue involving Mr. Hartman is the appropriate

 amount of civil penalties. Moreover, Mr. Hartman has consented to have the allegations of the

 Complaint deemed true for purposes of this determination. Thus, the deposition must be limited

 to matters relevant to determining the amount of civil penalties, and only to those disputed

 matters not addressed in the allegations of the Complaint to which Mr. Hartman has already

 admitted.

        The amount of civil penalties imposed for violations of federal securities laws is

 “determined by the court in light of the facts and circumstances.” 15 U.S.C. §§ 78u(d)(3)(B)(i),

 77t(d)(2)(A). The SEC asks the court to impose third-tier penalties under the statutes at issue,

 which apply to violations that (i) involve “fraud, deceit, manipulation, or reckless disregard of a

 regulatory requirement” and (ii) “directly or indirectly resulted in substantial losses or created a

 significant risk of substantial losses to other persons.” Id. §§ 78u(d)(3)(B)(iii), 77t(d)(2)(C). In

 assessing an appropriate civil penalty, courts consider a number of factors, including:

        (1) the egregiousness of the violations at issue, (2) defendants’ scienter, (3) the
        repeated nature of the violations, (4) defendants’ failure to admit to their

                                                   5
Case 2:18-cv-00761-RJS-DAO Document 219 Filed 04/30/21 PageID.2286 Page 6 of 8




        wrongdoing; (5) whether defendants’ conduct created substantial losses or the risk
        of substantial losses to other persons; (6) defendants’ lack of cooperation and
        honesty with authorities, if any; and (7) whether the penalty that would otherwise
        be appropriate should be reduced due to defendants’ demonstrated current and
        future financial condition.

 Sec. & Exchange Comm’n v. Merrill Scott & Assocs., No. 2:02-cv-00039, 2006 U.S. Dist.

 LEXIS 87706, at *13 (D. Utah Nov. 28, 2006) (unpublished) (citation omitted). Courts also

 frequently consider the factors used for determining the appropriateness of injunctive relief,

 including “the seriousness of the violation, the degree of scienter, whether the defendant’s

 occupation will present opportunities for future violations and whether defendant has recognized

 his wrongful conduct and gives sincere assurances against future violations.” Sec. & Exchange

 Comm’n v. Smart, No. 2:09-cv-00224, 2011 U.S. Dist. LEXIS 61134, at *51 (D. Utah June 6,

 2011) (unpublished) (citation omitted) (listing factors for injunctive relief), aff’d, 678 F.3d 850;

 id. at *55 (applying those factors in assessing civil penalties).

        Mr. Hartman’s first declaration was submitted in support of a motion to set aside a

 default judgment, and it does not specifically address the issue of civil penalties. (See Hartman

 Decl. re: Default J., Doc. No. 148.) Instead, it focuses in large part on refuting allegations in the

 Complaint regarding whether the investment scheme violated securities laws. (See id. at ¶¶ 9–

 45.) However, Mr. Hartman has now admitted to violating securities laws and consented to have

 the allegations of the Complaint deemed true for purposes of the civil penalties determination.

 (See Consent of Anthony Mark Hartman, Doc. No. 185.) Accordingly, his prior statements

 refuting those allegations are no longer relevant to this determination. The remainder of the first

 declaration addresses whether and when Mr. Hartman and his companies received notice of

 various filings and orders in this lawsuit, which is also irrelevant to the civil penalties issue. (See




                                                   6
Case 2:18-cv-00761-RJS-DAO Document 219 Filed 04/30/21 PageID.2287 Page 7 of 8




 Hartman Decl. re: Default J. ¶¶ 46–66, Doc. No. 148.) For these reasons, the SEC is not

 permitted to depose Mr. Hartman regarding the statements in his first declaration.

        Mr. Hartman’s second declaration, on the other hand, was submitted in opposition to the

 SEC’s motion for civil penalties and primarily addresses his financial condition. (See Hartman

 Decl. re: Civil Penalties ¶¶ 5–9, Doc. No. 215-1.) The exhibits attached to the second

 declaration also relate to Mr. Hartman’s financial condition. This is one of the factors relevant to

 determining the amount of civil penalties, see Merrill Scott & Assocs., 2006 U.S. Dist. LEXIS

 87706, at *13, and it is beyond the scope of the allegations in the Complaint which Mr. Hartman

 admitted. Accordingly, this topic is relevant to the disputed issues before the court on the SEC’s

 motion for civil penalties. Therefore, the SEC may depose Mr. Hartman regarding his financial

 condition, including the exhibits attached to the second declaration concerning this topic.

        Mr. Hartman made several other statements in his second declaration, including that he

 “endeavored to keep [his] investors informed of all their investments” and “hope[s] to make

 them whole again someday.” (Hartman Decl. re: Civil Penalties ¶¶ 10–11, Doc. No. 215-1.)

 The SEC contends these statements dispute the allegations of the Complaint regarding his

 wrongdoing and scienter, and it seeks to depose him on these topics. (Mot. 3, Doc. No. 216.)

 The egregiousness of the violations and degree of scienter are factors relevant to the

 determination of civil penalties. See Merrill Scott & Assocs., No. 2:02-cv-00039, 2006 U.S.

 Dist. LEXIS 87706, at *13. However, to the extent Mr. Hartman’s statements on these topics are

 contrary to the allegations of the Complaint, the SEC may simply point to Mr. Hartman’s

 admission of those allegations for purposes of the civil penalties determination. For this reason,

 a deposition on these topics is not proportional to the needs of the case. The SEC is only

 permitted to depose Mr. Hartman on the topic of his financial condition.



                                                  7
Case 2:18-cv-00761-RJS-DAO Document 219 Filed 04/30/21 PageID.2288 Page 8 of 8




           Where the deposition is limited to Mr. Hartman’s financial condition and the exhibits

 attached to the second declaration concerning this topic, the court finds the deposition is relevant

 to the disputed issues regarding civil penalties and proportional to the needs of the case. See

 Fed. R. Civ. P. 26(b). For the reasons set forth above, the SEC’s motion (Doc. No. 216) is

 GRANTED IN PART, and the court ORDERS as follows:

           1.     Mr. Hartman shall appear for a remote, video deposition within fourteen (14) days

 of this order. Counsel for the SEC and Mr. Hartman shall meet and confer regarding the date

 and time of the deposition.

           2.     The deposition shall be limited to questions concerning Mr. Hartman’s financial

 condition and the exhibits attached to his second declaration concerning this topic (Doc. No.

 215-1).

           3.     The deadline for the SEC to file a reply in support of the motion for disgorgement

 and civil penalties (Doc. No. 215) is extended to May 28, 2021. 1

           DATED this 30th day of April, 2021.

                                                BY THE COURT:


                                                ____________________________________
                                                Daphne A. Oberg
                                                United States Magistrate Judge




 1
  The court previously granted the requested extension until May 10, 2021 to file a reply. (See
 Docket Text Order at Doc. No. 217.) Based on the timing of this order, the court finds good
 cause to further extend the reply deadline to allow adequate time for the SEC to conduct the
 deposition and prepare its reply.
                                                   8
